714 F.2d 67
James Arthur WILLIS, Appellant,v.Bert W. COOL, Sylvester Young, Sr., and James F. Campbell, Appellees.
No. 82-2245.
United States Court of Appeals,Eighth Circuit.
Submitted June 16, 1983.Decided Aug. 19, 1983.

Arthur A. Benson, II, Elizabeth Burkdoll, Kansas City, Mo., for appellant.
Karl F. Schmidt, Morris J. Nunn, J. Emmett Logan, Morrison, Hecker, Curtis, Kuder & Parrish, Manfred Maier, Kansas City, Mo., for appellees.
Before LAY, Chief Judge, SWYGERT,* Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
In this action under 42 U.S.C. § 1983, plaintiff claims that three Kansas City, Missouri police officers deprived him of federally protected rights by knowingly causing him to be indicted for murder on the basis of perjured testimony before a grand jury.  (Plaintiff was later acquitted at trial.)   After plaintiff rested in the § 1983 civil trial, the District Court1 granted defendants' motion for a directed verdict.


2
The District Court later fully explained its reasons in a published opinion,  Willis v. Cool, 546 F. Supp. 458 (W.D.Mo.1982).   It held, first of all, that plaintiff's complaint failed to state a claim on which relief could be granted because the grand-jury indictment conclusively established that there was in fact probable cause to believe that plaintiff had committed the crime charged.   It also held, in the alternative, that plaintiff's evidence, even when considered in the light most favorable to him, was insufficient to justify a rational jury in concluding that defendants had knowingly supplied perjured testimony to the prosecuting attorney to be presented to the grand jury.   And finally, also in the alternative, the District Court held that defendants were not acting under color of state law, but rather were in the position of mere citizens providing or withholding information concerning a crime.


3
We affirm on the basis of the second ground stated by the District Court, and do not reach or decide either of the other two grounds.   Despite plaintiff's able and detailed presentation on appeal, we are not persuaded that the District Court erred on the particular facts presented by this case.   We agree with the District Court, for the reasons given in its able opinion, that the evidence presented by the plaintiff will not support the conclusion that defendants knowingly attempted to frame an innocent man for murder.   A jury verdict for plaintiff on this record would have been speculative only.


4
Because the basis of our decision is limited to the particular facts before us, no useful purpose would be served by more extended discussion.


5
Affirmed.



*
 The Honorable Luther M. Swygert, Senior United States Circuit Judge for the Seventh Circuit, sitting by designation


1
 The Honorable D. Brook Bartlett, United States District Judge for the Western District of Missouri